Case 6:19-cv-01711-WWB-EJK Document 95 Filed 09/03/20 Page 1 of 5 PageID 1812




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

   OVIEDO MEDICAL CENTER, LLC                )
                                             )
          PLAINTIFF,                         )
                                             )
   v.                                        )
                                             ) Case No.: 6:19-cv-01711-WWB-EJK
   ADVENTIST HEALTH SYSTEM/SUNBELT,          )
   INC. d/b/a ADVENTHEALTH OVIEDO ER         )
                                             )
          DEFENDANT.                         )
   __________________________________________)

      PLAINTIFF’S EXPEDITED SHORT-FORM MOTION TO SHORTEN TIME
               FOR DEFENDANT TO RESPOND TO DISCOVERY

          Plaintiff moves to shorten the time for Defendant to respond to Plaintiff’s Third

   Requests for discovery (“Requests”) to fourteen days. (Ex. A). Plaintiff has sought

   evidence regarding the financial performance of Defendant’s facility, relevant to Lanham

   Act damages, since its November 2019 document request. (Ex. B, Requests 12-15). After

   Defendant’s repeated objections and Plaintiff’s efforts to meet and confer, on July 15,

   Defendant agreed to produce, to start, financial records maintained in ordinary course,

   including balance sheets, incomes statements, and general ledgers. (Ex. C, July 14 Letter;

   Ex. D, July 16 Email).

          On August 26, however, Defendant served supplemental responses and represented

   for the first time that it did not maintain such records. (Ex. E, Nos. 12, 14 & 15). During a

   further meet and confer on August 27, Defendant represented that the limited documents it

   had produced were not maintained in ordinary course but were created for litigation.
Case 6:19-cv-01711-WWB-EJK Document 95 Filed 09/03/20 Page 2 of 5 PageID 1813
                                                                      Case No.: 6:19-cv-01711-WWB-EJK



   Plaintiff moved to compel complete production of documents reflecting revenues and

   expenses from Defendant’s facility based on its initial request and maintains that

   Defendant’s self-serving, litigation-purposed summary production does not fulfill its

   obligations. [Dkt. 91]

            In addition to its motion, on August 31 Plaintiff served the Requests: First, because

   the records produced were incomplete and allegedly not maintained in ordinary course,

   Plaintiff needs underlying materials, including how Defendant’s self-reported revenues and

   expenses were apportioned and calculated. 1 Second, since revenue derived in any manner

   from the ER is relevant for damages and Defendant claims not to track this revenue at the

   facility level, Plaintiff seeks additional information regarding patient revenues and

   expenses at Defendant’s other facilities from patients treated at its ER.

            The Court may order a party to respond to discovery requests in fewer than thirty

   days. See Fed. R. Civ. P. 33(b)(2) & 34(b)(2)(A). Plaintiff’s expert disclosure is due

   October 6. [Dkt. 50] Absent an order shortening Defendant’s time to respond, Plaintiff will

   be prejudiced in its ability to obtain an expert opinion regarding damages. Plaintiff acted

   diligently, serving initial requests months ago and the instant Requests just three business

   days after Defendant first represented it did not maintain the documents it had agreed to

   produce and just two business days after Defendant represented that the documents it had

   produced were not created in ordinary course. Nor is Plaintiff’s motion an effort to

   circumvent the Court’s order denying its motion to extend the expert deadline [Dkt. 93] as



   1
    To avoid doubt, Plaintiff was as specific as possible in these requests. If the Court grants Plaintiff’s pending
   motion to compel, some (but not all) of these requests may become moot.


                                                          2
Case 6:19-cv-01711-WWB-EJK Document 95 Filed 09/03/20 Page 3 of 5 PageID 1814
                                                            Case No.: 6:19-cv-01711-WWB-EJK



   Defendant suggests in opposing this motion. To the contrary, Plaintiff seeks to obtain the

   necessary information in compliance with the Court’s order in an effort to preserve the

   Court’s deadlines.

             Plaintiff should not be prejudiced because Defendant made such belated new

   representations/objections to Plaintiff’s November 2019 requests regarding how it

   maintains records. Accordingly, Plaintiff requests this Court shorten the time for Defendant

   to respond to the Requests to September 14, 2020.

                                RULE 3.01(g) CERTIFICATION

             Pursuant to Rule 3.01(g), Local Rules, United States District Court, Middle District

   of Florida, the undersigned has conferred with counsel for Defendant in good faith,

   including via telephone on September 3, 2020. Defendant opposes the relief requested

   herein.


   Dated: September 3, 2020

                                                   Respectfully submitted,

                                                   /s/ Greg J. Weintraub
                                                   Martin B. Goldberg
                                                   Greg J. Weintraub
                                                   Emily L. Pincow
                                                   LASH & GOLDBERG, LLP
                                                   Miami Tower
                                                   100 SE 2nd Street, Suite 1200
                                                   Miami, FL 33131-2158
                                                   Phone: (305) 347-4040
                                                   Fax: (305) 347-4050
                                                   mgoldberg@lashgoldberg.com
                                                   gweintraub@lashgoldberg.com
                                                   epincow@lashgoldberg.com

                                                   and


                                                  3
Case 6:19-cv-01711-WWB-EJK Document 95 Filed 09/03/20 Page 4 of 5 PageID 1815
                                              Case No.: 6:19-cv-01711-WWB-EJK




                                      Dennis D. Murrell*
                                      Elisabeth S. Gray*
                                      Brian McGraw*
                                      MIDDLETON REUTLINGER
                                      401 S. Fourth Street, Suite 2600
                                      Louisville, Kentucky 40202
                                      Phone: (502) 584-1135
                                      Fax: (502) 561-0442
                                      dmurrell@middletonlaw.com
                                      egray@middletonlaw.com
                                      bmcgraw@middletonlaw.com

                                      *pro hac vice

                                      Counsel for Plaintiff Oviedo Medical
                                      Medical Center, LLC




                                      4
Case 6:19-cv-01711-WWB-EJK Document 95 Filed 09/03/20 Page 5 of 5 PageID 1816
                                                         Case No.: 6:19-cv-01711-WWB-EJK



                               CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on September 3, 2020, the foregoing was filed
   with the Clerk of Court using the CM/ECF system which will send a notification to counsel
   of record:


                                                /s/ Greg J. Weintraub
                                                    Greg J. Weintraub




                                               5
